           Case 2:20-mc-00049 Document 1 Filed 09/18/20 Page 1 of 5



1     Gregory T. Saetrum (AZ Bar No. 030797)
      SQUIRE PATTON BOGGS (US) LLP
2
      1 East Washington Street, Suite 2700
3     Phoenix, Arizona 85004
      Telephone: +1 602 528 4000
4     Facsimile: +1 602 253 8129
5
      Attorneys for Plaintiff Union Pacific
6     Railroad Company
7
8
                           IN THE UNITED STATES DISTRICT COURT
9                                     DISTRICT OF ARIZONA
10
                                                    )   Case No.
11    UNION PACIFIC RAILROAD                        )
      COMPANY, a Utah corporation,                  )
12                                                  )
                    Plaintiff,                      )    APPLICATION TO REGISTER
13                                                  )    FOREIGN JUDGMENT
             vs.                                    )
14                                                  )
      ASARCO LLC, a Delaware limited                )
15    liability company,                            )
                                                    )
16                  Defendant.                      )
                                                    )
17                                                  )

18          Pursuant to 28 U.S.C. § 1963, Plaintiff Union Pacific Railroad Company (“Union
19   Pacific”) requests registration of the following judgment entered against Defendant Asarco
20   LLC (“Asarco”).
21
         1. Pursuant to 28 U.S.C. § 1963, “[a] judgment in an action for the recovery of money
22
     or property entered in any court of appeals, district court, bankruptcy court, or in the Court
23
     of International Trade may be registered by filing a certified copy of the judgment in any
24
     other district . . . when the judgment has become final by appeal or expiration of the time
25
     for appeal or when ordered by the court that entered the judgment for good cause shown.”
26
        2. On September 3, 2014, the United States Court of Appeals for the Eighth Circuit
27
     entered a judgment against Asarco in the total sum of $239.08 (the “Judgment”).
28
           Case 2:20-mc-00049 Document 1 Filed 09/18/20 Page 2 of 5



1       3. Asarco has failed to satisfy the Judgment, and the Judgment remains in effect,
2    outstanding, and unmodified.
3       4. An authenticated copy of the Judgment is attached hereto along with a completed
4    Form AO 451 certifying that no motion listed in Fed. R. App. P. 4(a)(4)(A) remains
5    pending, the time for appeal has expired, and no appeal has been filed or, if one was filed,
6    it is no longer pending.
7                                     PRAYER FOR RELIEF
8
            WHEREFORE, Union Pacific requests that the Judgment be registered and made a
9
     final personal judgment of this Court pursuant to 28 U.S.C. § 1963.
10
11
12
            RESPECTFULLY SUBMITTED this 18th of September, 2020.
13
                                             SQUIRE PATTON BOGGS (US) LLP
14
15                                           s/ Gregory T. Saetrum
                                             Gregory T. Saetrum
16                                           SQUIRE PATTON BOGGS (US) LLP
17                                           1 East Washington Street, Suite 2700
                                             Phoenix, Arizona 85004
18
                                             Attorneys For Plaintiff Union Pacific
19
                                             Railroad Company
20
21
22
23
24
25
26
27
28

                                                 -2-
Case 2:20-mc-00049 Document 1 Filed 09/18/20 Page 3 of 5
Case 2:20-mc-00049 Document 1 Filed 09/18/20 Page 4 of 5
Case 2:20-mc-00049 Document 1 Filed 09/18/20 Page 5 of 5
